DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 thru 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oganesian et a US 2012/0139082 A1.  Oganesian discloses (see, for example, FIG. 21) an integrated circuit package substrate comprising a conductive trace 454, and conductive via 414.  The conductive via 414 has a flared shape.  The first portion 414 and the bottom portion (i.e. directly contacts conductive trace 454) is wider than the second portion (i.e. side portion).  Also, the conductive via is directly over the conductive trace and the conductive via’s bottom surface does not traverse beyond the edges of the conductive trace 454; therefore, its centerpoint is inherently over the conductive trace and there is no alignment offset (i.e. alignment offset is 0).  In any case, even though Oganesian does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 10 microns, it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 10 microns in order to prevent the via from migrating, and therefore maintain the reliability of the conductive via.
Regarding claim 2, Oganesian does not disclose the conductive via having a maximum diameter between 5 microns and 10 microns; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have the conductive via have a 
Regarding claim 3, see, for example, FIG. 3A wherein Oganesian discloses a second conductive trace wherein multiple conductive traces are shown.  However, Oganesian does not disclose a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1.  It would have been obvious to one of ordinary skill in the art to have a ratio of an inter-trace spacing between the first conductive trace and the second conductive trace to a height of the conductive via being between 0.1: and 2:1 in order to provide adequate spacing between the traces while maximizing space and preventing interference, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claims 4, 10, and 13, Oganesian does not disclose an alignment offset between the conductive trace and the conductive via being less than 1 micron; however, the centerpoint of the conductive via is over the conductive trace; and therefore, there is no alignment offset.  In any case, even though Oganesian does not explicitly state an alignment offset between the conductive trace and the conductive via being less than 1 micron; it would have been obvious to one of ordinary skill in the art to have the alignment offset between the conductive trace and the conductive via being less than 1 micron in order to prevent the via from migrating from the conductive trace, and therefore maintain the reliability of the conductive via.

Regarding claims 6, and 15, see, for example, paragraph [0081] wherein Oganesian discloses the use of copper; further, copper was widely used in art for its conductive properties and would have been obvious to one of ordinary skill in the art at the time of invention was made to use copper for its conductivity, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, see, for example, FIG. 21 wherein Oganesian discloses the conductive trace 454 having a bell-shaped cross-section with a third portion (i.e. top surface of conductive trace 454) and a fourth portion 454.
Regarding claim 8, see, for example, FIG. 21 wherein Oganesian discloses an integrated circuit package substrate comprising a conductive trace 454, first portion (i.e. top surface of conductive trace 454), second portion 454, conductive via 414.  Also, see the rejection for claim 1 above.  
Regarding claim 9, Oganesian does not disclose the conductive trace having a maximum width greater than 5 microns; however, it would have been obvious to one of ordinary skill in the 
Regarding claim 11, see, for example, FIG. 1 wherein Oganesian discloses a die along with the conductive trace, and conductive via.  Also see the rejection for claims 1, and 8 above.
Regarding claim 12, see, for example, FIG. 21 wherein Oganesian discloses the conductive trace 454 having a bell-shaped cross-section and the conductive via 414 has a flared shape.
Regarding claim 16, see, for example, paragraph [0103], and FIG. 38 wherein Oganesian discloses a circuit board being coupled to an IC package.
Regarding claims 17-19, see, for example, FIG. 64, and paragraph [0103] wherein Oganesian discloses a display 1510, and other devices such as an image sensor, telephone, personal digital assistant, desktop computers, etc.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
March 6, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
39